Citation Nr: 1439759	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-47 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hemorrhoids.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for peripheral neuropathy of lower extremities.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matters are now appropriately before the New York, New York RO.

There is a somewhat complicated procedural history, which the Board will briefly explain.  The Veteran filed a November 2006 notice of disagreement (NOD) in response to the September 2006 rating decision now on appeal.  An April 2007 Statement of the Case (SOC) was issued in response to the NOD.  The record does not show that the Veteran perfected an appeal with respect to the September 2006 rating decision within 1 year from the date of mailing of the rating decision or 60 days after the issuance of the SOC.  However, the record contains an October 2009 notice from the RO indicating that the Veteran filed a June 2007 extension request for filing of an appeal.  The RO granted a 30 day extension in October 2009.  Thereafter, the Veteran submitted a timely Form 9 Substantive Appeal in response to the April 2007 SOC.  As a result, those issues are before the Board. 

The Board notes that the Veteran did file a July 2007 claim regarding additional issues.  In response, the New York, New York RO issued a March 2008 rating decision.  The Veteran submitted a timely May 2008 NOD followed by the issuance of an August 2010 SOC.  However, the Veteran failed to perfect an appeal with respect to those issues.  In addition, in the Veteran's July 2014 Appellate Brief, only the issues listed above are listed, with the exception of COPD, so it appears that the Veteran did not intend to appeal the issues addressed in the August 2010 SOC.  Accordingly, those issues are not presently before the Board.

The Veteran was scheduled for an April 2011 Travel Board hearing; however, he submitted an April 2011 request for cancellation of his hearing.  The Veteran has not since tried to reschedule his hearing, and as a result, the Board deems his hearing request withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Hemorrhoids

The Veteran's most recent VA hemorrhoid examination was in June 2010.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened significantly.  In the July 2014 Appellate Brief, the Veteran's representative alleges an increase in the severity of his symptoms.  As a result, a new examination is warranted to determine the current severity of the Veteran's symptoms. 

Service Connection for a Back Condition

The Board notes that the Veteran was afforded a July 2006 VA back examination.   However, since that examination, the Veteran has asserted that his back condition is related to his service-connected PTSD.  Specifically, in a July 2007 statement, the Veteran states that his therapist has repeatedly told him that his back pain is related to his PTSD.  In addition, in his July 2014 Appellate Brief, the Veteran referenced a May 1969 letter he wrote to his wife documenting in-service treatment for a back condition.  The Board finds that this letter should be addressed in any medical opinion.  As a result, the Board finds that a new VA examination and opinion is necessary in order to determine if the Veteran's claimed back condition is related to his service-connected PTSD and to address the Veteran's contention with respect to the May 1969 letter.

Service Connection for COPD

Similarly, the Board notes the Veteran's July 2006 VA COPD examination.  However, the Veteran has asserted that his lung condition is related to or aggravated by his back condition, specifically in his November 2006 NOD.  As a result, the Board finds that an opinion as to whether the Veteran's COPD is secondary to his back condition is necessary.

Service Connection for Peripheral Neuropathy of Lower Extremities

Due to the potential link between the Veteran's claimed back condition and his claimed peripheral neuropathy of the lower extremities, the Board finds that consideration of service connection for peripheral neuropathy of the lower extremities must be deferred pending the resolution of the Veteran's service connection claim for his back condition.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for the conditions on appeal and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA hemorrhoid examination with an examiner of appropriate knowledge and expertise in order to determine the current level of severity of his hemorrhoids.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

3.  Schedule the Veteran for a VA back examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed back condition.

In the opinion offered by the examiner, the examiner should discuss the findings of the Veteran's previous VA examination in July 2006.  The examiner should also address the Veteran's lay statements and the May 1969 letter referenced by the Veteran in his July 2014 Appellate Brief.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back condition is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) the Veteran's back condition was caused by, or is aggravated by the Veteran's PTSD.

If the Veteran's PTSD aggravates (i.e., permanently worsens) the back condition, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Schedule the Veteran for a VA neurological examination with an examiner of appropriate expertise to determine the etiology of the Veteran's claimed peripheral neuropathy of the lower extremities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed neuropathy of the lower extremities.

      Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the claimed peripheral neuropathy of the lower extremities is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the claimed peripheral neuropathy of the lower extremities was caused by, or is aggravated by the Veteran's back condition.

If the back condition aggravates (i.e., permanently worsens) the peripheral neuropathy of the lower extremities, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  Schedule the Veteran for a VA lung examination with an examiner of appropriate expertise to determine the etiology of the Veteran's COPD.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's COPD.
      Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's COPD is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the COPD was caused by, or is aggravated by the Veteran's back condition.

If the back condition aggravates (i.e., permanently worsens) the COPD, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



